DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-16, in the reply filed on 07/11/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Claim Interpretations
The “wherein the first axis is parallel to the exhaust volume” of claim 7, the volume is a three dimensional space, parallel can be of any of the three dimension direction. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strang et al. (US 20030227258, hereafter ‘258).
‘258 teaches all limitations of:
Claim 1: plasma processing of semiconductor wafers and more particularly to plasma processing equipment having improved and tunable chamber vacuum characteristics ([0002], the claimed “A semiconductor processing system comprising”):
a reactor chamber 12 (Fig. 1, [0025], the claimed “a chamber body comprising sidewalls and a base”, note the lower half of the chamber 12, below the orifice plate 17 is considered as the claimed “base”); 
Reactor system 10 further includes a pedestal height control mechanism 32 that is coupled to pedestal 15, which is further coupled to chuck 14 and control system 28. Pedestal height control mechanism 32 operates under control of control system 28 to adjust the height of chuck 14 within reactor chamber 12 ([0026], last two sentence, the claimed “a substrate support extending through the base, wherein the substrate support comprises: a support platen configured to support a semiconductor substrate, and a shaft coupled with the support platen”, note the pedestal 15 is the claimed “shaft”);
 a vacuum pump system 34 ([0026], 3rd sentence, Fig. 1 shows a pipe connected to the right side of the chamber 12, the claimed “a foreline conduit on the base configured to exhaust a gas from the chamber body, wherein the foreline conduit is offset from a center of the base; an exhaust volume coupled to the foreline conduit”, note the lower chamber volume 12L below the orifice plate 17 is claimed “exhaust volume”); 
an orifice plate 17 mounted such that is surrounds chuck 14 and seals against the wall of reactor chamber 12. As will be described in more detail below, orifice plate 17 is here dynamically adjustable to change the size of its associated passageways in order to change the flowfield within reactor chamber 12 ([0028], the claimed “and a pumping plate comprising a central aperture through which the shaft extends, and further comprising one or more exit apertures for directing at least a portion of the gas from the chamber body to the exhaust volume, wherein the one or more exit apertures are disposed along the pumping plate at one or more locations opposite the foreline conduit”), a method for improving flow field uniformity by azimuthally distributing the flow conductance through orifice plate 40 (FIG. 2) in such a way as to counteract the azimuthal pressure distribution established within the lower chamber volume 12L (FIG. 1) and subsequently the upper chamber volume 12U (FIG. 1) ([0036], the claimed “so as to reduce a nonuniformity in gas flow proximate the support platen”).
	Claim 2: Each plate 42 and 44 further includes multiple through holes 46A-46N and 48A-48N respectively ([0030], 2nd sentence, Fig. 2 shows the orifice plate 40 is circular, the claimed “wherein the pumping plate is circular, and wherein the one or more exit apertures comprise a plurality of exit apertures disposed along an arcuate path opposite the foreline conduit and defined along a first radius with respect to a center of the pumping plate”, note “comprise” does not exclude holes near the foreline conduit).
	Claims 4-5: Fig. 2 shows through holes 46A-46N (and/or 48A-48N) is symmetric along one axis/diameter passing through the center, the claimed “wherein the exit apertures are symmetrically disposed with respect to a first axis of the pumping plate extending along a diameter of the pumping plate” of claim 4 and “wherein the exit apertures are asymmetrically disposed along a second axis of the pumping plate, wherein the second axis is perpendicular to the first axis” of claim 5.
Claim 6: again, as “comprise” of claim 2 does not exclude holes outside the “arcuate path”, the arcuate path can be selected to have the claimed “wherein the arcuate path has an arc angle between about 30 degrees and 345 degrees”.
	Claim 7: Fig. 1 shows the orifice plate 17 and the lower chamber volume are both in horizontal direction (the claimed “wherein the first axis is parallel to the exhaust volume”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and alternatively claims 1-2 and 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over ‘258, as being applied to claim 1 rejection above, in view of Shan et al. (US 5891350, hereafter ‘350).
‘258 does not teach the limitations of:
Claim 3: wherein the foreline conduit on the base is located along the first radius.

‘350 is an analogous art in the field of a plasma chamber for fabricating semiconductor devices … having an exhaust baffle with a number of sinuous passages. Each passage is sufficiently long and sinuous that no portion of the plasma within the chamber can extend beyond the outlet of the passage (abstract). ‘350 teaches that a circular exhaust port 50 in the chamber bottom wall 22 (Fig. 1, col. 4, lines 16-17), overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 43-45, Fig. 1 shows the exhaust port 50 overlaps with the radius of the exhaust baffle 14, 16).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the exhaust port from the lateral side of the chamber 12 of ‘258 to the bottom of the chamber in the same radius as the exhaust holes, as taught by ‘350. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

	In case Applicants argue that the base of claim 1 has to be a bottom plate of the chamber, claims 1-2 and 4-7 are alternatively rejected by ‘258 and ‘350.
Alternatively, claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘258 (optionally with ‘350), as being applied to claim 1 rejection above, in view of Fink (US 6963043, hereafter ‘043).
In case Applicants argue that for claims 2 and 6, that “a plurality of exit apertures disposed along an arcuate path” requires that all exit apertures on this arcuate path and no other exit apertures is on the pumping plate.

‘043 is an analogous art in the field of a plasma processing apparatus (col. 1, lines 13-14), placing the orifice plate adjacent the chuck assembly, other known designs included locating the orifice plate adjacent other surfaces, e.g. any surface interfacing the processing chamber volume that allows the exhaust of chamber gases (col. 2, lines 35-39). ‘043 teaches that Alternately, as shown in FIG. 5, focus ring 120 can comprise a minor side 123 substantially equivalent in width to the major side 126, wherein the asymmetry in design is introduced by the size of the holes distributed about the focus ring 120. Alternately, the number density of holes can be varied about the focus ring 120 (col. 4, lines 50-55, Fig. 5 shows the “arcuate path” or arcuate portion on the orifice plate with holes is about 315 degrees), for the purpose of uniform pumping in the process chamber (col. 5, lines 14-15).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the holes 56A-N distribution of ‘258 to the Fig. 5 of ‘043 with holes in about 315 degrees of the orifices plate, for the purpose of uniform pumping in the process chamber, as taught by ‘043 (col. 5, lines 14-15) and/or for its obvious rearrangement of parts. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘258 (optionally with ‘350), as being applied to claim 1 rejection above, in view of Kim et al. (US 8617347, hereafter ‘347) and Shinriki et al. (US 20050208217, hereafter ‘217).
‘258 further teaches that Chuck 14 is typically of the variety that provides for vertical translation of wafer ([0025], 2nd last sentence), reactor system 10 further includes an orifice plate 17 mounted such that is surrounds chuck 14 and seals against the wall of reactor chamber 12 ([0028], suggesting that the orifice plate 17 is not sealed against chuck 14). 

‘258 (optionally with ‘350) does not expressly teach the limitations of:
Claim 8: wherein a gap between an edge of the central aperture and an outer diameter of the shaft is less than or about 1 cm, and wherein the gap is configured to direct another portion of the gas from the chamber body to the exhaust volume.
Claim 9: wherein the gap is less than or about 1 mm.

‘347 is an analogous art in the field of Vacuum Processing Chambers Incorporating A Moveable Flow Equalizer (title), with a plasma discharge (col. 1, line 15), The pump port 230 is positioned a distance from the processing chambers 202, 203 such as to minimize RF energy therein, thereby minimizing striking a plasma in the exhaust gases being flushed from the processing chambers 202 and 203 (col. 3, lines 60-64). ‘347 teaches that FIG. 3 depicts an expanded view 275 of a portion of the flow equalizer 250 depicted in FIG. 2. As shown, the flow equalizer 250 may have an annular side surface 252 concentric about the workpiece support stem 241 to provide conductance symmetry about the workpiece support 208. The annular side surface 252 concentrically surrounds the stem 241 along the longitudinal chamber axis 213 and disposed a radial distance from the stem to form a radial gap (GSYM) between the workpiece support 208 (i.e., stem 241) and the flow equalizer 250. Generally, the radial gap is smaller than a radial distance between the longitudinal chamber axis 213 and the pump port 230 to form a concentric gas conductance path about the center of the workpiece support 208. While the dimension of the radial gap may vary, the radial gap is between approximately 0.5 inches and 3 inches in exemplary embodiments (col. 4, lines 19-28, 0.5 inches = 1.27 cm), for the purpose of improving symmetry about the longitudinal chamber axis 213 (col. 4, lines 65-66).

‘217 is an analogous art in the field of Apparatus And Method For Forming Thin Film Using Upstream And Downstream Exhaust Mechanisms (title), with plasma ([0065]). ‘217 teaches that an exhaust port 7 (Fig. 1A, [0181], last sentence),  a width 559' between a portion of the ring 557 and the substrate-heating stand 508, which is a portion below the exhaust slit position 555, is set at 1 mm and a length is set at 20 mm (Fig. 1F, [0247], last sentence), for the purpose of a drop in source gas concentration can be suppressed ([0207], 3rd last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a gap as taught by ‘347, between the orifice plate 17 and the chuck/shaft 14 of ‘258, for the purpose of improving symmetry about the longitudinal chamber axis 213 (col. 4, lines 65-66) and to accommodate the vertical translation of the chuck 14, as required by ‘258 ([0025], 2nd last sentence). Furthermore, to have reduced the 0.5 inches radial gap between the stem 241 and the flow equalizer 250 to 1 mm, as taught by ‘217, for the purpose of a drop in source gas concentration can be suppressed, as taught by ‘217 ([0207], 3rd last sentence).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘258, ‘347, and ‘217 (optionally with ‘350), as being applied to claim 8 rejection above, in view of PALAGASHVILI et al. (US 20110162803, hereafter ‘803).
‘258 further teaches some limitations of:
Claim 10: the lower chamber volume 12L ([0036], the claimed “wherein: the exhaust volume is formed between the base and the pumping plate”). 


The combination of ‘258, ‘347, and ‘217 (optionally with ‘350) does not teach the limitations of:
Claim 10: the base comprises a first extension extending toward the pumping plate, and 
the pumping plate comprises a second extension extending toward the base, the first extension and the second extension being configured to at least partially overlap vertically so as to restrict gas flow from the chamber body to the foreline conduit via the central aperture.

Note ‘350 teaches vertically overlapping annular protrusions 14 and 16 (col. 3, lines 43-45).

‘803 is an analogous art in the field of CHAMBER WITH UNIFORM FLOW AND PLASMA DISTRIBUTION (title), the process chamber may have an asymmetric, or offset exhaust system for removing process gases from the process chamber that would otherwise provide asymmetric flow patterns within the process chamber ([0014], 3rd sentence). ‘803 teaches that The outer liner 152 generally lines the sidewalls of the chamber 102 and further includes an inwardly extending bottom 157 and an inner lip 158 that extends upwards from the bottom 157 of the outer liner 152 to define a well 159. The inner lip 158 is generally positioned so as not to interfere with the movement of the substrate support 108 (when movable), and further positioned so as to provide an opening between the inner lip 158 and any adjacent components (such as the substrate support 108 or the inner liner 154) to allow flow of exhaust therethrough (Fig. 1, [0024]), the inner liner 154 may include a flared portion, or skirt 164, to provide clearance for the lower portion 162 of the inner liner 154. The dimensions of the skirt 164 may be selected to laterally position the lower portion 162 of the inner liner 154 as desired within the well 159 of the outer liner 152. The skirt 164 may further provide clearance for the substrate support 108 to move vertically within the chamber 102 without contacting the lip 158 of the outer liner 152 ([0028]), A lower portion 162 of the inner liner 154 extends into the well 159 formed by the outer liner 152 to at least partially define, together with the outer liner, the recursive flow path 156 ([0026], Fig. 1 shows this is recursive flow with horizontal overlapping protrusions).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added vertical protrusions of ‘803. Between the orifice plate 17 or ‘258 and the chamber bottom in Fig. 1 of ‘258, for the purpose of offset exhaust system correcting for asymmetric flow, as taught by ‘803 ([0014], 3rd sentence).

	The combination of ‘258, ‘347, ‘217, and ‘803 (optionally with ‘350) further teaches the limitations of:
Claims 11-12:  a width 559' between a portion of the ring 557 and the substrate-heating stand 508, which is a portion below the exhaust slit position 555, is set at 1 mm and a length is set at 20 mm (‘217, Fig. 1F, [0247], last sentence), for the purpose of a drop in source gas concentration can be suppressed ([0207], 3rd last sentence, it would have been obvious to reduce the vertical gap to 1 mm also, the claimed “wherein a minimum vertical gap between the base and the pumping plate is less than or about 2 mm” of claim 11 and “wherein the minimum vertical gap between the base and the pumping plate is about 1.6 mm” of claim 12).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘258, in view of ‘347 and ‘217.
‘258 teaches some limitations of:
Claim 13: plasma processing of semiconductor wafers and more particularly to plasma processing equipment having improved and tunable chamber vacuum characteristics ([0002]), a reactor chamber 12 (Fig. 1, [0025]), an orifice plate 17 mounted such that is surrounds chuck 14 and seals against the wall of reactor chamber 12. As will be described in more detail below, orifice plate 17 is here dynamically adjustable to change the size of its associated passageways in order to change the flowfield within reactor chamber 12 ([0028], the claimed “A pumping plate for exhausting gases from a chamber body of a semiconductor processing system, wherein the pumping plate comprises”): 
Reactor system 10 further includes a pedestal height control mechanism 32 that is coupled to pedestal 15, which is further coupled to chuck 14 and control system 28. Pedestal height control mechanism 32 operates under control of control system 28 to adjust the height of chuck 14 within reactor chamber 12 ([0026], last two sentence, the claimed “a central aperture for receiving a shaft extending through the chamber body”, note the pedestal 15 is the claimed “shaft”);
Each plate 42 and 44 further includes multiple through holes 46A-46N and 48A-48N respectively ([0030], 2nd sentence, the claimed “a plurality of exit apertures for providing a plurality of second pathways for directing the gas from the chamber body toward the exhaust volume, wherein the exit apertures are disposed along the pumping plate at one or more locations configured to be opposite an outlet of the chamber body when the pumping plate is positioned within the chamber body”).

‘258 further teaches that Chuck 14 is typically of the variety that provides for vertical translation of wafer ([0025], 2nd last sentence), reactor system 10 further includes an orifice plate 17 mounted such that is surrounds chuck 14 and seals against the wall of reactor chamber 12 ([0028], suggesting that the orifice plate 17 is not sealed against chuck 14). 

	‘258 does not expressly teaches the other limitations of:
Claim 13: wherein the central aperture is sized so as to minimize a gap between an edge of the central aperture and an outer diameter of the shaft is less than or about 1 cm, wherein the central aperture is configured to provide a first pathway for directing a gas from the chamber body toward an exhaust volume; and 

‘347 and ‘217 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a gap as taught by ‘347, between the orifice plate 17 and the chuck/shaft 14 of ‘258, for the purpose of improving symmetry about the longitudinal chamber axis 213 (col. 4, lines 65-66) and to accommodate the vertical translation of the chuck 14, as required by ‘258 ([0025], 2nd last sentence). Furthermore, to have reduced the 0.5 inches radial gap between the stem 241 and the flow equalizer 250 to 1 mm, as taught by ‘217, for the purpose of a drop in source gas concentration can be suppressed, as taught by ‘217 ([0207], 3rd last sentence).

	‘258 further teaches the limitations of claims 14-16 similar to the rejection of claims 2 and 4-5 rejection above.
Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘258, in view of ‘347, ‘217, and ‘043.
In case Applicants argue that for claim 14, that “the exit apertures are disposed along an arcuate path” requires that all exit apertures on this arcuate path and no other exit apertures is on the pumping plate.

‘043 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the holes 56A-N distribution of ‘258 to the Fig. 5 of ‘043 with holes in about 315 degrees of the orifices plate, for the purpose of uniform pumping in the process chamber, as taught by ‘043 (col. 5, lines 14-15) and/or for its obvious rearrangement of parts. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants submitted IDS, US 20150041061 is cited for flow equalizer 160 has no opening at 30 degree arc near vacuum port 152 (Fig. 1B). US 20160319425 is cited for protrusion 139a at the bottom of the chamber to produce curved exhaust path (Figs. 2-4). US 20090028761 is cited for projecting member 1032 with holes and a clearance to the shaft (Fig. 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716